Citation Nr: 0522592	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  92-13 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for Department of Veterans Affairs (VA) benefits.

(The issue of whether A.C.G. can be recognized as the 
veteran's surviving spouse for VA benefits is the subject of 
a separate decision under the same docket number.)


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel

INTRODUCTION

The appellant (M.A.H.) and another individual (A.C.G.) both 
claim to be the surviving spouse of the veteran who died in 
June 1991 and who served on active duty in the Armed Forces 
from June 1951 to April 1955.  A total rating for service-
connected schizophrenia had been in effect from 1964 until 
the veteran's death.  The appeal has been properly developed 
as a contested claim for VA benefits.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1991 Administrative 
Decision from the San Juan, Puerto Rico, Department of 
Veterans Affairs (VA) Regional Office (RO), which found that 
neither M.A.H. nor A.C.G. could be recognized as the 
veteran's surviving spouse.  The appellant withdrew her 
request for a personal hearing by correspondence dated in 
April 2002.  The Board remanded the case for further 
development in December 1993, April 1999, and June 2004. 


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of this claim and has 
sufficiently notified her of the information and evidence 
necessary to substantiate the claim.

2.  The marriage between the veteran and M.A.H. in February 
1959 was not legally terminated and was valid at the time of 
his death.

3.  The persuasive evidence of record shows M.A.H. did not 
continuously cohabitate with the veteran prior to his death, 
but her statements that any periods of separation from the 
veteran were due to his misconduct without fault on her part 
are consistent with the evidence of record.

CONCLUSION OF LAW

The requirements for recognition of the appellant, M.A.H., as 
the veteran's surviving spouse for VA benefits purposes have 
been met.  38 U.S.C.A. §§ 101(3), 103 (West 2002); 38 C.F.R. 
§§ 3.1(j), 3.50, 3.53 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the Agency of Original Jurisdiction 
(AOJ) has substantially satisfied the duties to notify and 
assist, as required by the Veterans Claims Assistance Act of 
2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).  To the extent that there may be any 
deficiency of notice or assistance, there is no prejudice to 
the appellant in proceeding given the favorable nature of the 
Board's decision with regard to the issue of entitlement to 
recognition as the veteran's surviving spouse for VA 
benefits. 

Factual Background.  VA records show that in November 1964 
the veteran applied for VA benefits.  At that time, he 
indicated that he had been married to M.R., divorcing her in 
1953, and was married to M.A.H.  The veteran also reported 
that he had three children with A.C.G., who lived with her, 
and two children with M.A.H.  Records show the veteran's 
children with A.C.G. were born in October 1957, December 
1958, and April 1960 and his children with M.A.H. were born 
in September 1959 and July 1962.  A marriage certificate 
shows the veteran married M.A.H. in February 1959.  

VA medical records dated in October 1964 show the veteran 
reported he was married and had five children.  He indicated 
that he lived with his family in Hatillo.  The record shows 
this is the area of the present residence of M.A.H.  In 
October 1969, the veteran was examined by the VA.  At that 
time, he reported that he had been married twice and that he 
lived in the area of Arecibo, Puerto Rico.  The record shows 
this is the area of the present residence of A.C.G.

A birth certificate received by VA in February 1974 shows the 
veteran's child with another woman, C.R.G., was born in 
September 1970.  In a June 1974 Special Apportionment 
Decision, C.R.G. was granted an apportionment of $30 monthly 
on behalf of the veteran's son.

In a February 1975 VA Form 10-10, Application for Medical 
Benefits, the veteran noted he was married and designated 
M.A.H. as the person to receive his personal property in the 
event of death and provided her name and address in Arecibo 
as the person to be notified in an emergency.  In a June 1979 
VA Form 07-3288, Request for and Consent to release of 
Information from Claimant's Records, the veteran identified 
M.A.H. as his wife.  Subsequent VA records showed that the 
veteran variously reported M.A.H. as his wife and later 
referred to A.C.G. as his wife.  An October 1990 VA nursing 
admission assessment report noted the veteran was accompanied 
by his wife, A.C.G., on admission.  A.C.G. also signed the 
report as the veteran's relative.  A November 1990 report 
noted the veteran's sister indicated that A.C.G. was his 
common-law wife.  The claims file shows that beginning in 
approximately 1989 VA letters and payments for the veteran 
were sent to the address presently used by A.C.G.

Records show the veteran died in June 1991.  His death 
certificate listed M.A.H. as his wife; however, the address 
for A.C.G. was listed as his residence.  The report listed 
N.I.C. as the informant.  Records show N.I.C. is the 
veteran's daughter with A.C.G.

In June 1991, a VA Form 21-534, Application for Dependency 
and Indemnity Compensation, Death Pension and Accrued 
Benefits by a Surviving Spouse or Child (Including Death 
Compensation if Applicable), was received from M.A.H., in 
which she indicated that she was applying for VA death 
benefits as the surviving spouse of the veteran.  She 
indicated that she and the veteran had lived together 
continuously from their marriage to his death.

In addition, in June 1991, a VA Form 21-534 was received from 
A.C.G., in which she indicated that she was applying for VA 
death benefits as the surviving spouse of the veteran.  In 
her application, she indicated that the veteran had been 
previously married to "[redacted]," divorcing her in 
approximately 1954, and married to M.A.H. in February 1958, 
separating from her in approximately 1971.  Enclosed with her 
application was a VA Form 21-4170, Statement of Marital 
Relationship, in which she indicated that she and the veteran 
had lived as husband and wife in the State of New York from 
July 1954 to 1956 and in two areas of Puerto Rico from 1956 
until his death.  She stated that they had three children 
together and were common-law husband and wife.  She reported 
that she had a prior common-law marriage to another man which 
ended in 1952.  She indicated that she and the veteran had 
lived together continuously from the date of their marriage 
to his death.

In July 1991, a copy of a petition of divorce was received 
identifying M.A.H. as the petitioner.  This document shows a 
petition for divorce by reason of separation from the veteran 
for 20 years.  The document was stamped May 1991.  The 
signature on the document is dissimilar to the signature of 
M.A.H. provided on other documents of record.

The RO also received three VA Forms 21-4171, Supporting 
Statement Regarding Marriage in July 1991.  The individuals 
submitting these statements, all neighbors of A.C.G., 
indicated that she and the veteran were known as husband and 
wife and had lived together for over 28 years.

In a September 1991 Administrative Decision, the RO 
determined that neither M.A.H. nor A.C.G. was entitled to 
recognition as the veteran's surviving spouse.  The RO noted 
that M.A.H. did not live continuously with the veteran as 
shown by the divorce petition.  The RO also found that A.C.G. 
did not live continuously with the veteran through the date 
of his death.

In statements dated in January 1992, M.A.H. asserted that she 
was lawfully married to the veteran, never divorced, and 
lived with the veteran until his death.  She submitted 
information showing that she was listed as the veteran's 
beneficiary on VA documents, that she was the payee for his 
Social Security Administration benefits, and that they had 
filed their tax returns together prior to 1986 when they were 
no longer required to file a tax return.  In addition, 
statements from two of her neighbors were submitted which 
essentially stated that she and the veteran had lived 
continuously together as a married couple for 30 years.

In March 1994, a field examination was conducted.  The field 
examiner interviewed M.A.H., her children, and her neighbors.  
According to the field examiner, she indicated that she and 
the veteran were never separated, that they filed their tax 
returns together, and that she was the custodian of his 
Social Security Administration benefits.  According to her 
children, their parents were never separated.  The neighbors 
indicated that the veteran and M.A.H. lived together in 
Hatillo as a married couple and were never separated although 
the veteran occasionally took trips away for a couple of 
days.

The field investigator also interviewed A.C.G., her children, 
and her neighbors.  According to the field examiner, she 
indicated that she and the veteran had lived together as a 
married couple since 1954.  She stated that he went away 
approximately once a month for two days.  She indicated that 
she lived with the veteran for five years prior to his 
marriage to M.A.H. and that she discovered that he had 
married when she discovered a souvenir from the wedding she 
found in his pocket.  According to her children, their 
parents lived together and, for the ten years preceding the 
veteran's death, they were not apart for even a day.  In 
addition, two neighbors were interviewed who stated that they 
did not know if the veteran and A.C.G. were legally married, 
but the veteran lived with her in Arecibo for many years 
until his death and that she was known as his widow.  The 
field examiner also obtained information showing that the 
veteran and A.C.G. shared utility bills in the same name and 
owned property together.

In an August 1999 statement in support of her claim M.A.H. 
reported that she had investigated the divorce petition 
presumably filed on her behalf and asserted that she had 
never authorized anyone to petition for a divorce.  She 
claimed that the fact the documents incorrectly reported the 
names of her daughters demonstrated that someone had 
submitted the petition falsely to usurp her rights.  In 
correspondence dated in September 1999 she stated she and the 
veteran had different periods of separation because "he used 
to drink a lot and he used to have several women."  She 
stated he always returned home to live and never abandoned 
their daughters.  A September 2001 VA report of contact noted 
M.A.H. reported that she had never filed for a divorce from 
the veteran.  In correspondence dated in June 2001 she 
asserted, in essence, that the signature on the 1991 petition 
for divorce had been forged.  

A November 2001 notice the Puerto Rico Superior Court of 
Arecibo certified that there was no decree of divorce in the 
action involving M.A.H. because the suit was dropped.  

In a December 2002 statement in support of her claim A.C.G. 
reported, in essence, that she did not know of any impediment 
to her attempted common-law marriage to the veteran in 1954 
nor did she know that the State of New York did not recognize 
common-law marriages.  She stated that she and the veteran 
had moved from New York to Puerto Rico and that they had 
never separated.  

Two additional statements were received in December 2002 by 
persons certifying that M.A.H. and the veteran had never 
divorced and had always lived together at the same address in 
Hatillo.  

In an April 2002 statement M.A.H. reported that she and the 
veteran lived together until his death even though he had 
affairs and children outside of their marriage.  In 
subsequent statements M.A.H. and A.C.G. reiterated their 
respective claims.

Analysis.  VA law provides that a recognized marriage is 
defined as one which is valid under the law of the place 
where the parties resided at the time of marriage, or the law 
of the place where the parties resided when the right to 
benefits accrued.  38 U.S.C.A. § 103(c) (West 2002); 
38 C.F.R. § 3.1(j) (2004).  The term "surviving spouse" 
means a person of the opposite sex who was the spouse of a 
veteran at the time of the veteran's death, and who lived 
with the veteran continuously from the date of marriage to 
the date of the veteran's death (except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without the fault of the spouse) and who has 
not remarried or (in the case not involving marriage) has not 
since the death of the veteran lived with another person and 
held himself or herself out openly to the public to be the 
spouse of such other person.  38 U.S.C.A. § 101(3) (West 
2002). 

VA regulations provide that, except as provided in 38 C.F.R. 
§ 3.52, a "surviving spouse" means a person of the opposite 
sex whose marriage to the veteran meets the requirements of 
38 C.F.R. § 3.1(j), who was the spouse of the veteran at the 
time of the veteran's death, and who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death except where there was a separation which was 
due to the misconduct of, or procured by, the veteran without 
the fault of the spouse, and, except as provided in 38 C.F.R. 
§ 3.55, has not remarried or has not since the death of the 
veteran and after September 19, 1962, lived with another 
person of the opposite sex and held himself or herself out 
openly to the public to be the spouse of such other person.  
38 C.F.R. § 3.50 (2004).

In Gregory v. Brown, 5 Vet. App. 108 (1993), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the portion of 38 C.F.R. § 3.53(a) (1992) stating that the 
requirement of continuous cohabitation would be met if the 
evidence shows that there was no separation due to the fault 
of the surviving spouse was unlawful.  The Court held that 
the without-fault requirement was not a continuing one: 
"fault, or the absence of fault, is to be determined based 
on an analysis of conduct at the time of the separation."  
Id. at 112.   

As a result of the Gregory decision, the regulations under 
38 C.F.R. § 3.53(a) were revised in a manner more favorable 
to claimants and the revision was established as effective 
from May 13, 1994.  See 59 Fed. Reg. 32658 (June 24, 1994).  
VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  The 
amended versions may only be applied as of their effective 
date and, before that time, only the former version of the 
regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 
2000).

The revised regulation provides that the requirement that 
there must be continuous cohabitation from the date of 
marriage to the date of death of the veteran will be 
considered as having been met when the evidence shows that 
any separation was due to the misconduct of, or procured by, 
the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. 
§ 3.53(a) (2004).

The statement of the surviving spouse as to the reason for 
the separation will be accepted in the absence of 
contradictory information.  If the evidence establishes that 
the separation was by mutual consent and that the parties 
lived apart for purposes of convenience, health, business, or 
any other reason which did not show an intent on the part of 
the surviving spouse to desert the veteran, the continuity of 
the cohabitation will not be considered as having been 
broken.  State laws will not control in determining questions 
of desertion; however, due weight will be given to findings 
of fact in court decisions made during the life of the 
veteran on issues subsequently involved in the application of 
this section.  38 C.F.R. § 3.53(b). 

Where an attempted marriage is invalid by reason of legal 
impediment, VA law allows for certain attempted marriages to 
be nevertheless "deemed valid" if: (a) the attempted 
marriage occurred one year or more before the veteran died; 
and (b) the claimant entered into the marriage without 
knowledge of the impediment; and (c) the claimant cohabited 
with the veteran continuously from the date of the attempted 
marriage until his death; and (d) no claim has been filed by 
a legal surviving spouse who has been found entitled to 
gratuitous death benefits.  Duplicate payments are 
specifically barred by statute.  38 U.S.C.A. § 103(a) (West 
2002); 38 C.F.R. § 3.52 (2004).

The Court has held in cases where there is an impediment to 
entering into a common-law marriage, if the appellant was 
unaware of the impediment, then an otherwise invalid common-
law marriage could be deemed valid.  Colon v. Brown, 9 Vet. 
App. 104 (1996).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2003).

In this case, the Board notes that common-law marriages are 
not recognized in either the State of New York or the 
Commonwealth of Puerto Rico.  See NY Dom. Rel., Chap. 14, 
Art. 3, § 11 (2005) and 31 L.P.R.A. §§ 231, 243 (2002).  
Although A.C.G. contends that she and the veteran attempted 
to enter into a common-law marriage while living in New York, 
the Board finds there was no recognized common-law marriage 
and no legal impediment to the veteran's subsequent marriage 
to M.A.H.  The evidence of record shows the veteran's 
marriage to M.A.H. was valid under the laws of the 
Commonwealth of Puerto Rico and was not terminated prior to 
the veteran's death.  Therefore, the determinative question 
in this case is whether M.A.H. meets the criteria for VA 
recognition as the veteran's surviving spouse and, if not, 
whether A.C.G. may be recognized as the veteran's surviving 
spouse because of an attempted common-law marriage.

Based upon the evidence of record, the Board finds that 
M.A.H. is entitled to recognition as the veteran's surviving 
spouse for VA benefits purposes.  Although the evidence 
indicates she did not continuously cohabitate with the 
veteran prior to his death, there is no contradictory 
evidence concerning her statements that the reasons for any 
periods of separation were due to the veteran's misconduct.  
There is no evidence of any separation as a result of the 
fault of M.A.H.  

Statements submitted in support of the claims and birth 
records indicating that after his February 1959 marriage to 
M.A.H. the veteran had a child with A.C.G. in April 1960 and 
then a child with M.A.H. in July 1962 demonstrate the veteran 
maintained relationships with both women either 
simultaneously or intermittently for some point in time.  The 
birth certificate showing the veteran had a child with C.R.G. 
in September 1970 supports the statements of M.A.H. as to the 
reasons for any separation she may have had from the veteran.  

The Board further finds there are sufficient inconsistencies 
associated with the 1991 petition for divorce to raise doubt 
as to the validity of the statement that the veteran and 
M.A.H. had been separated for 20 years, including the 
veteran's own statements in June 1979 identifying M.A.H. as 
his wife.  VA records show that until approximately the late 
1980's the veteran reported M.A.H. as his spouse.  While VA 
records show the veteran received VA correspondence and 
apparently payments at an address he shared with A.C.G. 
beginning in the late 1980's, his relationship with A.C.G. 
neither affected the legal status of his marriage to M.A.H. 
nor contradicts the statements of M.A.H. as to the reasons 
for any separation they may have had at that time.  
Therefore, the requirements for recognition of M.A.H. as the 
veteran's surviving spouse for VA benefits purposes have been 
met.  See 38 C.F.R. §§ 3.50, 3.53.

As M.A.H. is now recognized as the veteran's surviving 
spouse, that claim is, in essence, superior to any claim 
A.C.G. may have had under the provisions of 38 C.F.R. § 3.52 
based upon a lack of knowledge of an impediment to her 
attempted common-law marriage with the veteran.  Therefore, 
the Board finds the claim by A.C.G. for recognition as the 
veteran's surviving spouse for VA benefits purposes is barred 
as a matter of law.  See 38 U.S.C.A. § 103(a).


ORDER

The appeal for recognition of M.A.H. as the veteran's 
surviving spouse for VA benefit purposes is granted.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


